Citation Nr: 1631219	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-08 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 as a child with birth defects born to a Vietnam veteran. 


WITNESSES AT HEARING ON APPEAL

The Appellant, the Veteran, and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists of electronic records in the Veterans Benefits Management System (VBMS).  The Board notes that the Appellant, as a claimant who is not a minor, has a separate claims file and separate claims file number from the Veteran.  

In May 2016 the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.
 

FINDING OF FACT

The Appellant does not have spina bifida.  


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for birth defects as the child of a Vietnam veteran have not been met.  38 U.S.C.A. § 1805 (West 2014); 38 C.F.R. § 3.814 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and whose father is a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  

The Appellant asserts that her father's exposure to Agent Orange in Vietnam caused her birth defects for which she seeks compensation under 38 U.S.C.A. § 1805.  However, the Appellant has not contended that she has spina bifida.  Rather, in various correspondences and during her above-noted Board hearing, the Appellant indicated that she had been diagnosed with Ullrich congenital muscular dystrophy, with resulting lung failure status post tracheostomy.  She added that she also had a Herrington rod implanted into her spine and uses leg braces.  In addition, the Appellant indicated she uses a walker for short distances, and a scooter for longer distances, and also requires assistance with several activities of daily living.  

In this case, the Appellant has not alleged and there is no evidence suggesting that she has spina bifida.  As such, this claim must unfortunately be denied because it is without legal merit.  In this respect, the Board is certainly sympathetic to the difficult experiences the Appellant endures as a result of her Ullrich congenital muscular dystrophy.  However, the Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  As noted above, at this time spina bifida is the only disability for which compensation is payable to children of fathers who were exposed to Agent Orange while serving in Vietnam.  Therefore, the Board must regrettably deny the Appellant's claim.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with birth defects is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


